E. BRYAN WILSON
Acting United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
Email: jack.schmidt@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                      )   Nos. 1:21-mj-00046-MMS,
                                                 )   1:21-mj-00047-MMS,
                          Plaintiff,             )   1:21-mj-00048-MMS
                                                 )
         vs.                                     )
                                                 )
  DAVID SOMPET POWERS a/k/a “Joker”;             )
  JANEL LYNN DAVIS a/k/a “Janel Ellis”,          )
  KEONI TIMOTHY BISCHOFF,                        )
                                                 )
                          Defendants.            )


      MOTION TO UNSEAL COMPLAINTS, ARREST WARRANTS, AND
             AFFIDAVIT ON IN-CUSTODY DEFENDANTS

       COMES NOW the United States of America, by and through undersigned counsel,

and hereby moves this Court for an order to unseal the Complaints, arrest warrants, and

affidavit on the in-custody defendants. Defendant UDDIPA has not been arrested and his




         Case 1:21-mj-00047-MMS Document 9 Filed 05/04/21 Page 1 of 2
location is unknown thus the Complaints, arrest warrants, and affidavit can now be

served to the in-custody defendants, POWERS, DAVIS, and BISCHOFF.

       The defendant UDDIPA, related to the underlying criminal investigation has not

been arrested, and his location is unknown, there remains no law enforcement or other

need to seal the Complaints, arrest warrants, and affidavit. Wherefore, given the

foregoing, the United States respectfully requests that the court order to unseal the

underlying Complaints, arrest warrants, and affidavit on the in-custody defendants that

are currently under seal in this case.

       RESPECTFULLY SUBMITTED this 4th day of May 2021, at Juneau, Alaska.



                                                  E. BRYAN WILSON
                                                  Acting United States Attorney


                                                  s/ Jack S. Schmidt
                                                  JACK S. SCHMIDT
                                                  Assistant United States Attorney




                                         Page 2 of 2

         Case 1:21-mj-00047-MMS Document 9 Filed 05/04/21 Page 2 of 2
